  Case 2:10-cr-00118-KJM Document 192 Filed 08/16/21 Page 1 of 1


                             UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF CALIFORNIA



 UNITED STATES OF AMERICA,                    No. 2:08CR00166-KJM and
                                              2:10CR00118-KJM
                  Plaintiff,

        v.
                                              ORDER FOR RELEASE OF PERSON
 DAVID LEE ARNETTE,                           IN CUSTODY

                  Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release DAVID LEE ARNETTE;

Case No. 2:08CR00166-KJM and 2:10CR00118-KJM from custody

for the following reasons:

       __ Release on Personal Recognizance
       __ Bail Posted in the Sum of $

                               __   Unsecured Appearance Bond

                               __   Appearance Bond with 10% Deposit

                               __   Appearance Bond with Surety

                               __   Corporate Surety Bail Bond
       __X (Other): Defendant to be released on Wednesday, August 18, 2021 at

       9:00 AM to a representative from TCORE.



Issued at Sacramento, California on August 16, 2021 ____         , at _10:51 a.m._____ .
